Case 1:19-cv-09439-PKC Document 201-5 Filed 02/18/20 Page 1 of 13




                Exhibit E
                                                  Case 1:19-cv-09439-PKC Document 201-5 Filed 02/18/20 Page 2 of 13




Title                                                                                Link                                                                                                       Date posted
Introducing the Gram Token Sale on Liquid                                            https://blog.liquid.com/introducing-the-gram-token-sale-on-liquid                                                 June 11, 2019
Liquid statement on Gram Token Sale                                                  https://blog.liquid.com/liquid-gram-statement                                                                     June 13, 2019
Complete guide to taking part in the Gram Token Sale                                 https://blog.liquid.com/complete-guide-to-taking-part-in-the-gram-token-sale                                      June 14, 2019
How to earn extra Gram tokens                                                        https://blog.liquid.com/how-to-earn-extra-gram-tokens                                                             June 14, 2019
Facebook is launching its own cryptocurrency – here's what we know so far            https://blog.liquid.com/facebook-launching-cryptocurrency-libra-globalcoin                                        June 17, 2019
What is the Gram token and why should you care?                                      https://blog.liquid.com/what-is-gram                                                                              June 19, 2019
Deep dive: Telegram Open Network and Gram token analysis                             https://blog.liquid.com/liquid-deep-dive-telegram-open-network-and-gram-token-analysis                            June 24, 2019
In conversation: Liquid CEO Mike Kayamori talks Gram Token Sale                      https://blog.liquid.com/in-conversation-liquid-ceo-mike-kayamori-talks-gram-token-sale                            June 26, 2019
Win a TON of Gram: more than 500,000 USD in prizes to give away                      https://blog.liquid.com/gram-token-raffle                                                                           July 1, 2019
Social media contest #DoItForTheGram                                                 https://blog.liquid.com/win-more-gram-tokens-social-media-contest                                                   July 1, 2019
Gram Token Sale: Price & QASH rebate details                                         https://blog.liquid.com/gram-token-price-qash-rebate-details                                                        July 3, 2019
Выиграй TON`y GRAM токенов: более 500.000USD готовы к раздаче!                       https://blog.liquid.com/gram-token-raffle-ru                                                                        July 3, 2019
赢取海量Gram代币：超过价值50万美元的奖金                                                              https://blog.liquid.com/gram-token-raffle-zhcn                                                                      July 4, 2019
贏取海量Gram代幣：超過價值50萬美元的獎金                                                              https://blog.liquid.com/gram-token-raffle-zhtw                                                                      July 4, 2019
Statement on price of Gram tokens                                                    https://blog.liquid.com/statement-on-price-of-gram-tokens                                                           July 5, 2019
Liquid Q2 Progress Report                                                            https://blog.liquid.com/liquid-q2-progress-report                                                                   July 5, 2019
Lending platform Nexo will add support for Telegram’s Gram token                     https://blog.liquid.com/lending-platform-nexo-support-for-gram-token                                                July 6, 2019
Telegram Open Network 1-pager                                                        https://blog.liquid.com/telegram-open-network-1-pager                                                               July 9, 2019
TON' 단위의 Gram이 쏟아진다! 무려 50만 달러 이상의 경품을 받아가세요.                                        https://blog.liquid.com/gram-token-raffle-kr                                                                       July 10, 2019
Соревнование в социальных сетях #DoItForTheGram.                                     https://blog.liquid.com/win-more-gram-tokens-social-media-contest-ru                                               July 10, 2019
#DoItForTheGram SNS 콘테스트                                                             https://blog.liquid.com/win-more-gram-tokens-social-media-contest-kr                                               July 10, 2019
Buy Gram tokens: sale now live                                                       https://blog.liquid.com/buy-gram-tokens-sale-now-live                                                              July 10, 2019
Gram 토큰 세일: 가격과 QASH 리베이트 정보                                                         https://blog.liquid.com/gram-token-price-qash-rebate-details-kr                                                    July 11, 2019
Gram 토큰 가격에 대한 입장                                                                    https://blog.liquid.com/statement-on-price-of-gram-tokens-kr                                                       July 11, 2019
텔레그램 오픈 네트워크 1-페이지 요약본                                                               https://blog.liquid.com/telegram-open-network-1-pager-kr                                                           July 11, 2019
Gram 토큰 구매하기: 토큰 세일 시작                                                               https://blog.liquid.com/buy-gram-tokens-sale-now-live-kr                                                           July 11, 2019
The Gram Token Sale is now complete                                                  https://blog.liquid.com/end-of-the-gram-token-sale                                                                 July 13, 2019
Gram Token Sale: next steps for buyers                                               https://blog.liquid.com/gram-token-sale-next-steps-for-buyers                                                      July 13, 2019
Who will keep your crypto funds safe? Mike's Monthly Message                         https://blog.liquid.com/who-will-keep-your-crypto-funds-safe-mikes-monthly-message                               August 5, 2019
Proceeds from Gram Token Sale in public blockchain wallet                            https://blog.liquid.com/proceeds-from-gram-token-sale-in-public-blockchain-wallet                               August 30, 2019
How we connect our customers with great projects at Liquid: Mike’s Monthly Message   https://blog.liquid.com/how-we-connect-our-customers-with-great-projects-at-liquid-mikes-monthly-message     September 6, 2019
Gram Sale Blog Posts                                                                 https://blog.liquid.com/search-results?term=gram&type=SITE_PAGE&type=BLOG_POST&type=LISTING_PAGE           -




                                                                                                   Page 1 of 12
                                                         Case 1:19-cv-09439-PKC Document 201-5 Filed 02/18/20 Page 3 of 13




Title                                                    Link
Gram Token Sale FAQ                                      https://help.liquid.com/en/articles/3054712-gram-token-sale-faq
Telegram Open Network FAQ                                https://help.liquid.com/en/articles/3055524-telegram-open-network-faq
Win a TON of Grams Campaign Terms and Conditions         https://help.liquid.com/en/articles/3106170-win-a-ton-of-grams-campaign-terms-and-conditions
Gram Sale QASH Rebate Terms and Conditions               https://help.liquid.com/en/articles/3111261-gram-sale-qash-rebate-terms-and-conditions
Gram代币发售常见问题                                             https://help.liquid.com/en/articles/3067407-gram%E4%BB%A3%E5%B8%81%E5%8F%91%E5%94%AE%E5%B8%B8%E8%A7%81%E9%97%AE%E9%A2%98
Gram Token Sale Referral Campaign Terms and Conditions   https://help.liquid.com/en/articles/3056925-gram-token-sale-referral-campaign-terms-and-conditions
Telegram开放网络常见问题                                         https://help.liquid.com/en/articles/3067686-telegram%E5%BC%80%E6%94%BE%E7%BD%91%E7%BB%9C%E5%B8%B8%E8%A7%81%E9%97%AE%E9%A2%98
Telegram开放网络常见问题                                         https://help.liquid.com/en/articles/3067440-telegram%E5%BC%80%E6%94%BE%E7%BD%91%E7%BB%9C%E5%B8%B8%E8%A7%81%E9%97%AE%E9%A2%98
Gram代币邀请活动条款与条件                                          https://help.liquid.com/en/articles/3067457-gram%E4%BB%A3%E5%B8%81%E9%82%80%E8%AF%B7%E6%B4%BB%E5%8A%A8%E6%9D%A1%E6%AC%BE%E4%B8%8E%E6%9D%A1%E4%BB%B6
Gram代币邀请活动条款与条件                                          https://help.liquid.com/en/articles/3067700-gram%E4%BB%A3%E5%B8%81%E9%82%80%E8%AF%B7%E6%B4%BB%E5%8A%A8%E6%9D%A1%E6%AC%BE%E4%B8%8E%E6%9D%A1%E4%BB%B6




                                                                                                         Page 2 of 12
                                                                          Case 1:19-cv-09439-PKC Document 201-5 Filed 02/18/20 Page 4 of 13



Text                                                                  Twitter (link)                                                 Date Posted     Facebook (link)                                                                         Telegram (screenshot)
No text, just image                                                   https://twitter.com/Liquid_Global/status/1138069113794899968   June 10, 2019   https://www.facebook.com/LiquidGlobal/photos/a.776076625837589/2058948720883700/?type
                                                                                                                                                     =3&__tn__=-R

The Gram Token Sale is coming to Liquid. For the first time,          https://twitter.com/Liquid_Global/status/1138327362116956160   June 11, 2019   https://www.facebook.com/LiquidGlobal/posts/2060193790759193?__tn__=-R                  https://i.gyazo.com/2ac3a09414878e6bb814f2b92cc6a43c.png
members of the public will be able to buy Telegram's sought-after
$Gram tokens. $QASH holder benefits included. Get the inside
scoop.



Prepare your $QASH.                                                   https://twitter.com/Liquid_Global/status/1138337213165559808   June 11, 2019   https://www.facebook.com/LiquidGlobal/posts/2060230844088821?__tn__=-R                  https://i.gyazo.com/bf8a71586c61931329f4188a6bf3656d.png
The Gram Token Sale is coming to Liquid. It's the first opportunity
for the public to get their hands on $Gram.
Read all about the sale, learn more about the Telegram Open
Network and get a look at how QASH holders will benefit.




                                                                                                                                                                                                                                             https://i.gyazo.com/c3f652626cc9b6d6c73d9667eb5457df.png
Today we have something special to share. Liquid will host the    https://twitter.com/MikeKayamori/status/1138445845567889409        June 11, 2019
$Gram Token Sale. For most traders, this will be the first chance
to buy the long-awaited Gram token. Plus, our $QASH holders will
benefit from exclusive rebates on their purchases. Get ready.




$QASH holders are in for a treat.                                     https://twitter.com/Liquid_Global/status/1138714514961117184   June 12, 2019
We are hosting the first public sale of $Gram tokens - and QASH
holders will be able to unlock exclusive rebates off the token
purchase price. The more you hold, the bigger your rebate.




The countdown is on. ⏱                                                https://twitter.com/Liquid_Global/status/1138749532890644480   June 12, 2019   https://www.facebook.com/LiquidGlobal/posts/2062434467201792?__tn__=-R
Are you ready to get your hands on some $Gram?
Register your interest. Prepare your $QASH.


For the first time, members of the public can get their hands on https://twitter.com/Liquid_Global/status/1138768406918967297        June 12, 2019
Telegram’s hotly anticipated Gram tokens – only on Liquid.
The $Gram Token Sale on Liquid will run from 9am JST on July 10.




Are you preparing for the $Gram token sale?                           https://twitter.com/Liquid_Global/status/1138823268851494912   June 12, 2019   https://www.facebook.com/LiquidGlobal/posts/2062592003852705?__tn__=-R
Topping up your Liquid account is easy. You can deposit straight
from your credit or debit card.


Please read our statement addressing questions from the media         https://twitter.com/Liquid_Global/status/1139113564050984960   June 13, 2019   https://www.facebook.com/LiquidGlobal/posts/2063948460383726?__tn__=-R                  https://i.gyazo.com/b2ea195a98663fdacf230ce3ba50ee20.png
and community about the Gram Token Sale.


You've probably heard the news. 🗞 The $Gram Token Sale is             https://twitter.com/Liquid_Global/status/1139141991130968065   June 13, 2019
coming to Liquid July 10.
$QASH holders will receive exclusive rebates on their Gram
purchases. Holding more QASH will qualify you for larger rebates.




Start filling your $Gram bags.                                        https://twitter.com/Liquid_Global/status/1139484849084010497   June 14, 2019   https://www.facebook.com/LiquidGlobal/posts/2065677586877480?__tn__=-R                  https://i.gyazo.com/c532cbc69eda2aee130cc037326ec155.png
Earn Gram tokens by referring your friends to Liquid for the Gram
Token Sale.
Get involved.

Do you want some $Gram?                                               https://twitter.com/Liquid_Global/status/1139593091311198208   June 14, 2019
$QASH holders will qualify for exclusive rebates, so they'll be
getting the best prices. Prepare your $QASH.




                                                                                                                                                   Page 3 of 12
                                                                        Case 1:19-cv-09439-PKC Document 201-5 Filed 02/18/20 Page 5 of 13



Text                                                              Twitter (link)                                                   Date Posted     Facebook (link)                                                          Telegram (screenshot)
The $Gram token sale is fast approaching. Make sure you're ready. https://twitter.com/Liquid_Global/status/1140229534853341185     June 16, 2019
We've put together this handy guide that shows everything you
need to do to prepare to buy some $Gram.




Holding $QASH can qualify you for exclusive rebates in the $Gram https://twitter.com/Liquid_Global/status/1140242872870084608      June 16, 2019   https://www.facebook.com/LiquidGlobal/posts/2069250006520238?__tn__=-R
token sale.
Are you ready?

Грядёт распродажа Gram от Liquid!                                   https://twitter.com/Liquid_Global/status/1140577871427190784   June 17, 2019
Впервые у широкой публики появилась возможность купить
популярные Telegram токены $Gram!
Бонусы для владельцев $QASH!
Не пропустите!




The $Gram token sale is fast approaching. Make sure you're ready. https://twitter.com/Liquid_Global/status/1140997469083459588     June 18, 2019
We've put together this handy guide that shows everything you
need to do to prepare for July 10.




With more than 200 million monthly active users, Telegram is set    https://twitter.com/Liquid_Global/status/1141391944192598016   June 19, 2019                                                                            https://i.gyazo.com/a947e312e333701a109cfabf0f922254.png
to take the crypto world by storm with the introduction of the
$Gram token.
Let's take a quick look at what makes Gram and the Telegram
ecosystem so special.



The Telegram Open Network brings messaging, file storage,         https://twitter.com/Liquid_Global/status/1141677073301417984     June 20, 2019   https://www.facebook.com/LiquidGlobal/posts/2075932762518629?__tn__=-R
dApps, payments and much more to Telegram's 200 million active
users, with a native token, $Gram, at the heart of the ecosystem.




If you pay your trading fees with $QASH on Liquid, you get 50%      https://twitter.com/Liquid_Global/status/1142112630003437568   June 21, 2019
off.
Want more? QASH holders will qualify for exclusive rebates in the
upcoming $Gram Token Sale. 👍

Buying $Gram on Liquid will be super simple.                        https://twitter.com/Liquid_Global/status/1142729884059521024   June 23, 2019   https://www.facebook.com/LiquidGlobal/posts/2081200035325235?__tn__=-R
Here's our short guide on how to get your account set up and
ready for the Gram Token Sale.


Đợt mở bán công khai đầu tiên của đồng Gram sẽ được tổ chức         https://twitter.com/Liquid_Global/status/1143069235641552896   June 24, 2019
trên sàn Liquid vào ngày 10 tháng 7. Tìm hiểu thêm về cách bạn
có thể tham gia vào sự kiện được nhiều người mong đợi này.




With the $Gram Token Sale on Liquid fast approaching, now's the https://twitter.com/Liquid_Global/status/1143085068530999299       June 24, 2019   https://www.facebook.com/LiquidGlobal/posts/2084820204963218?__tn__=-R   https://i.gyazo.com/1017a99faebc956054924c9e4760d5b0.png
perfect time to do your research into Telegram's highly anticipated
#blockchain project.
Our deep dive on Telegram, #TON and the Gram token will help
get you started.




Свершилось! Только на Liquid – для широкой публики станет           https://twitter.com/Liquid_Global/status/1143477687761154048   June 25, 2019
возможным приобрести ожидаемые с таким нетерпением
$Gram токены Telegram.
Распродажа Gram токенов на Liquid начнется уже 10-го июля.




Get on the $Gram train. 🚆                                           https://twitter.com/Liquid_Global/status/1143589909632040967   June 25, 2019
Refer your friends to Liquid to start earning Gram tokens.




                                                                                                                                                 Page 4 of 12
                                                                         Case 1:19-cv-09439-PKC Document 201-5 Filed 02/18/20 Page 6 of 13



Text                                                                 Twitter (link)                                                 Date Posted     Facebook (link)                                                          Telegram (screenshot)
July 10 is fast approaching. 🗓                                       https://twitter.com/Liquid_Global/status/1143777662034501633   June 26, 2019   https://www.facebook.com/watch/?v=320477135564231                        https://i.gyazo.com/302717ec904d80e20ba892a538adf27a.png
In this new video, Liquid CEO
@MikeKayamori
discusses the upcoming Gram Token Sale with Gram Asia CEO
Dongbeom Kim.

⬤ Learn more about the Gram Token Sale: http://bit.ly/gram-token- https://twitter.com/Liquid_Global/status/1143782337295110146      June 26, 2019
sale
⬤ Read our deep dive on the Telegram Open Network:
http://bit.ly/telegram-deep-dive



ICYMI: Check out our deep dive on Telegram, TON and the Gram         https://twitter.com/Liquid_Global/status/1144581678171643905   June 28, 2019
token.
Gram Token Sale goes live July 10. 🗓


Don't forget: the $Gram Token Sale starts July 10 and you'll need    https://twitter.com/Liquid_Global/status/1144869528146448385   June 29, 2019
a verified Liquid account to take part.
You can get help verifying your account in the Liquid Help Center.
https://help.liquid.com/collections/1110089-user-account




Win big with Liquid! We're giving away more than half a million      https://twitter.com/Liquid_Global/status/1145627979562790913   July 1, 2019    https://www.facebook.com/LiquidGlobal/posts/2095087983936440?__tn__=-R   https://i.gyazo.com/ad12e5ed1cff22f84336bd44f69f8ba3.png
dollars worth of Gram tokens.
Simply take part in the Gram Token Sale from July 10 to claim
your raffle tickets. 🎟
All the details are in our blog 👇. Good luck!




Twitter squad: here's an easy way to earn some Gram tokens.          https://twitter.com/Liquid_Global/status/1145652092243206144   July 1, 2019    https://www.facebook.com/LiquidGlobal/posts/2095198060592099?__tn__=-R   https://i.gyazo.com/d9e5628e5878d6835dabd4498617bf19.png
Take part in our #DoItForTheGram social media contest. $Gram
rewards are waiting for you! 🏆


We're giving away over 500,000 USD worth of Gram tokens. 💰           https://twitter.com/Liquid_Global/status/1145991250199420928   July 2, 2019    https://www.facebook.com/LiquidGlobal/posts/2098055556973016?__tn__=-R
Take part in our $Gram token sale from July 10 to get your raffle
tickets. 🎟
For everything you need to know, click below.




It's time to make some noise. 🔈 We're running a social media         https://twitter.com/Liquid_Global/status/1146021700666048513   July 2, 2019    https://www.facebook.com/LiquidGlobal/posts/2096870203758218?__tn__=-R
contest where you can win more $Gram tokens.
Will you #DoItForTheGram?


The Gram Token Sale is fast approaching. Are you up to speed?        https://twitter.com/Liquid_Global/status/1146052878785798144   July 2, 2019    https://www.facebook.com/watch/?v=324499511828660
Check out this video of Liquid CEO
@MikeKayamori
discussing the sale with Gram Asia CEO Dongbeom Kim.



The $Gram Token Sale is just one week away.                        https://twitter.com/Liquid_Global/status/1146350760705363969     July 3, 2019    https://www.facebook.com/LiquidGlobal/posts/2098430190268886?__tn__=-R   https://i.gyazo.com/70af32c7ecd9ae2ae9a5c0b022f18b4c.png
Check out our blog for updated information about token price, sale
structure and big discounts offered exclusively to $QASH holders.
Get the scoop 👇.




$QASH holders: you'll pay less than the rest in the $Gram Token      https://twitter.com/Liquid_Global/status/1146377328626405376   July 3, 2019    https://www.facebook.com/LiquidGlobal/posts/2098556590256246?__tn__=-R   https://i.gyazo.com/67baf6a315de3c8bde10572c825a510e.png
Sale.
If you hold QASH you can qualify for an exclusive rebate. More
QASH = more savings = 👍.
Read the details below.




                                                                                                                                                   Page 5 of 12
                                                                        Case 1:19-cv-09439-PKC Document 201-5 Filed 02/18/20 Page 7 of 13



Text                                                                Twitter (link)                                                 Date Posted     Facebook (link)                                                                       Telegram (screenshot)
The $Gram Token Sale is right around the corner. Here's what        https://twitter.com/Liquid_Global/status/1146431483520966656   July 3, 2019    https://www.facebook.com/LiquidGlobal/posts/2098952750216630?__tn__=-R
you'll need:
- A verified Liquid account.
- Some USD or USDC in your Liquid wallet.
- A stack of $QASH (if you want the best prices).
Our handy guide 👇 has everything you need to know.




The $Gram Token Sale is less than a week away.                      https://twitter.com/Liquid_Global/status/1146696376581070849   July 4, 2019
Make sure your account is funded with $USD or $USDC so you're
ready to go when the sale starts on July 10 🚦.




来Liquid赚福利！超过50万美元的Gram代币奖励！                                        https://twitter.com/Liquid_Global/status/1146710114004611073   July 4, 2019

Make sure you're on the start line when the $Gram sale goes live https://twitter.com/Liquid_Global/status/1146733390340734977      July 4, 2019    https://www.facebook.com/LiquidGlobal/posts/2099864653458773?__tn__=-R                https://i.gyazo.com/8d5cbd5079eae7e8a7aa15130110aca9.png
next week. 🚦
Fund your Liquid account with $USD or $USDC so you're ready to
buy Gram.
Deposit now.



Here's what we know about $Gram circulating supply:                 https://twitter.com/Liquid_Global/status/1146758406105108480   July 4, 2019    https://www.facebook.com/LiquidGlobal/photos/a.776076625837589/2111514772293761/?type https://i.gyazo.com/6d1522cf20d31a8c6348d21fe08626da.png
1⃣ At TON mainent launch: 640 million                                                                                                              =3&theater
2⃣ After 3 months: 1.23 billion
3⃣ After 6 months: 1.84 billion
4⃣ After 12 months: 2.48 billion
5⃣ After 18 months: 3.12 billion
More info in our deep dive 👇.



來Liquid賺福利！超過50萬美元的Gram代幣獎勵！                                        https://twitter.com/Liquid_Global/status/1146991292683042818   July 5, 2019

We would like to address questions on the pricing of the Gram       https://twitter.com/Liquid_Global/status/1147081831214452736   July 5, 2019                                                                                          https://i.gyazo.com/05deae4fa7638cafb9e75620b7a25e12.png
token, which was recently announced on our website.
Please read the statement below regarding this matter.




🚨 5 days to go. 🚨                                                   https://twitter.com/Liquid_Global/status/1147159699294498817   July 5, 2019    https://www.facebook.com/LiquidGlobal/posts/2102008933244345?__tn__=-R
The $Gram Token Sale starts on Wednesday. Get to the starting
grid.
Fund your account with USD or USDC and brace for when the
countdown hits zero.

                        ⌛
There's more than half a million dollars worth of $Gram tokens on   https://twitter.com/Liquid_Global/status/1147205203713806338   July 5, 2019    https://www.facebook.com/LiquidGlobal/posts/2106215262823712?__tn__=-R
the table – get your share. 🤑 Simply take part in the Gram Token
Sale from July 10 to claim your raffle tickets. 🎟
All the details are in our blog 👇. Good luck!




Earn $Gram tokens by joining our social media competition.          https://twitter.com/Liquid_Global/status/1147265899239477248   July 5, 2019
#DoItForTheGram

📞 Hello?                                                            https://twitter.com/Liquid_Global/status/1147414880921821185   July 6, 2019
Is your account is ready to buy $Gram? No verification, no Gram
tokens for you. You have just a few days left to prepare.
See you on Wednesday for the Gram Token Sale. 🗓
https://help.liquid.com/en/collections/1110089-user-account




Получай больше с Liquid! Мы разыгрываем токены GRAM на              https://twitter.com/Liquid_Global/status/1147489577600507905   July 6, 2019
сумму более полумиллиона долларов!




                                                                                                                                                  Page 6 of 12
                                                                        Case 1:19-cv-09439-PKC Document 201-5 Filed 02/18/20 Page 8 of 13



Text                                                                Twitter (link)                                                  Date Posted     Facebook (link)                                                          Telegram (screenshot)
Telegram's $Gram token could usher in the beginning of a new        https://twitter.com/Liquid_Global/status/1147792320835850240    July 7, 2019    https://www.facebook.com/LiquidGlobal/posts/2102532143192024?__tn__=-R
crypto wave 🌊.
It's powerful, fast and ready for large-scale adoption.
Get all the juicy details below 👇.



Why pay more? Holding $QASH can effectively save you up to 50       https://twitter.com/Liquid_Global/status/1147822567761334272    July 7, 2019    https://www.facebook.com/LiquidGlobal/posts/2104829372962301?__tn__=-R
cents per $Gram token – a 12.5% discount.
Stack QASH to build your rebate. The more you hold, the bigger
your rebate. 💸




We're making it even easier to buy $Gram tokens.                    https://twitter.com/Liquid_Global/status/1147860189917454336    July 7, 2019    https://www.facebook.com/LiquidGlobal/posts/2105212289590676?__tn__=-R   https://i.gyazo.com/ba4872f844f2320aaa1bc8f24fa88e68.png
With our new feature, you'll be able to buy Gram with any of the
currencies available in Quick Exchange – including $QASH.
More details here 👇.




It's almost time.                                                   https://twitter.com/Liquid_Global/status/1148135881829748737    July 8, 2019                                                                             https://i.gyazo.com/219df1636419fed6788e78ed2598e282.png
The $Gram Token Sale starts in less than two days. Don't get left
behind. Prepare your funds now.

We're giving away more than half a million USD in $Gram tokens      https://twitter.com/Liquid_Global/status/1148181051300372480    July 8, 2019
and YOU could be a winner. 🍾
Simply take part in the Gram Token Sale from July 10 to claim
your raffle tickets. 🎟
All the details are in our blog 👇. Good luck!




Are you ready for the $Gram Token Sale?                             https://twitter.com/Liquid_Global/status/1148231008535425025    July 8, 2019    https://www.facebook.com/LiquidGlobal/posts/2106503296128242?__tn__=-R
You need:
✅ A verified Liquid account.
✅ Funds on Liquid, ready to buy Gram tokens.
Here's a guide on how to get your account ready for Gram.




Gram代幣發售即將到來（7月10日）為了回饋我們的廣大社區，我 https://twitter.com/Liquid_Global/status/1148411439864078337                                       July 9, 2019
們還準備了一次特殊的抽籤活動，獎金池內有超過50萬美元的Gram
代幣！


Gram代币发售即将到来（7月10日）为了回馈我们的广大社区，我 https://twitter.com/Liquid_Global/status/1148442532281495552                                       July 9, 2019
们还准备了一次特殊的抽签活动，奖金池内有超过50万美元的Gram
代币！


Распродажа GRAM токенов уже на пороге (10 июля)! В знак https://twitter.com/Liquid_Global/status/1148471845479493632                July 9, 2019
признательности нашему потрясающему сообществу мы
решили провести специальную лотерею с призовым фондом в
GRAM токенах на сумму более 500.000USD!




The $Gram Token Sale is TOMORROW.                                    https://twitter.com/Liquid_Global/status/1148517395553800192   July 9, 2019
We're making Gram tokens available to the public for the first time.
Set your alarm: 8 AM UTC July 10.




The $Gram Token Sale starts tomorrow.                           https://twitter.com/Liquid_Global/status/1148532999778160640        July 9, 2019    https://www.facebook.com/LiquidGlobal/posts/2108213605957211?__tn__=-R
Get the lowdown on what makes Gram so special by reading our 1-
pager, packed with great information.




                                                                                                                                                   Page 7 of 12
                                                                           Case 1:19-cv-09439-PKC Document 201-5 Filed 02/18/20 Page 9 of 13


Text                                                          Twitter (link)                                                          Date Posted      Facebook (link)                                                          Telegram (screenshot)
There's something on the horizon. 🌄 The $Gram Token Sale      https://twitter.com/Liquid_Global/status/1148576179064070144            July 9, 2019
begins on Liquid in less than 24 hours.
USD, USDC and any of our Quick Exchange currencies accepted.
Time to get your funds ready. Don't miss your chance. Deposit
now.



#protip: bookmark the $Gram Token Sale page ready for           https://twitter.com/Liquid_Global/status/1148583585517060099          July 9, 2019                                                                              https://i.gyazo.com/3ac4ba8375962710730753a8e45a7e86.png
Wednesday. 😉 This is where you'll need to go to buy Gram tokens
at 8 AM UTC.
🔖 https://app.liquid.com/ieo-market/GRAM




                                                                                                                                                                                                                                https://i.gyazo.com/2d4cc8876f1c8c703b22f5cfc8f8f345.png
Less than 24 hours to go! 🎉                                            https://twitter.com/Liquid_Global/status/1148585791750311936   July 9, 2019
We're ready. Are you?
Here's everything you need to know to prepare for the $Gram
Token Sale.

We will integrate Quick Exchange – a feature on Liquid that allows https://twitter.com/MikeKayamori/status/1148573193382354944        July 9, 2019
customers to easily swap one asset for another – into the sale
page for $Gram tokens on Wednesday. You'll then be able to use
any of our supported Quick Exchange assets to buy Gram.
https://help.liquid.com/en/articles/3085966-buy-gram-tokens-with-
ease-using-quick-exchange




🚨 WEDNESDAY 🚨                                                          https://twitter.com/Liquid_Global/status/1148631396610727937   July 9, 2019

Lending platform                                                       https://twitter.com/Liquid_Global/status/1148703997576011776   July 9, 2019
@NexoFinance
is expanding the utility of the $Gram token by giving HODLers
instant access to loans backed by Gram. As the hosts of the first
public sale of Gram, we are delighted to see this additional utility
for Gram.




Liquid와 함께 큰 상금을 받아 가세요! 50만 달러 상당의 Gram                               https://twitter.com/Liquid_Global/status/1148743605558923264   July 10, 2019
토큰이 준비되어있습니다.

#DoItForTheGram SNS 캠페인에 참여하세요. $Gram 보상이                              https://twitter.com/Liquid_Global/status/1148793213139992576   July 10, 2019
당신을 기다리고 있습니다.

Прими участие в нашем #DoItForTheGram соревновании.                    https://twitter.com/Liquid_Global/status/1148837253147430915   July 10, 2019
Награда в GRAM токенах ждет тебя!


The Gram Token Sale, originally scheduled to launch at 8 AM            https://twitter.com/Liquid_Global/status/1148862483291095041   July 10, 2019    https://www.facebook.com/LiquidGlobal/posts/2109714449140460?__tn__=-R   https://i.gyazo.com/b24ec40eca985fc23661f0e4e43c987b.png
UTC today, will now begin at 11 AM UTC.
We anticipate high demand and want to ensure everyone has an
equal and fair opportunity to participate.
Further updates will be shared shortly.




The $Gram Token Sale is now live on Liquid!                            https://twitter.com/Liquid_Global/status/1148925205680664576   July 10, 2019    https://www.facebook.com/LiquidGlobal/posts/2109987912446447?__tn__=-R   https://i.gyazo.com/4ba7a6b723d57d84ed29ce0c5ebf22b3.png
For the first time, Telegram’s Gram token is on sale to the public.
Don’t miss your chance.
Buy Gram tokens now.



                                                                                                                                                                                                                                https://i.gyazo.com/c9441307f6a205a9992f7eae168cced6.png
The Gram Token Sale is live and kicking. Please note that users        https://twitter.com/Liquid_Global/status/1148940537682157570   July 10, 2019                                                                             https://i.gyazo.com/68980f221886e0a401dfbb1327967e25.png
who have successfully bought Gram tokens can view your
purchase under My History from within the IEO dashboard:
https://app.liquid.com/ieo-history




                                                                                                                                                      Page 8 of 12
                                                                     Case 1:19-cv-09439-PKC Document 201-5 Filed 02/18/20 Page 10 of 13


Text                                                             Twitter (link)                                                   Date Posted      Facebook (link)                                                          Telegram (screenshot)
The Gram Token Sale has started with a bang 💥 and we're          https://twitter.com/Liquid_Global/status/1148944203260596225     July 10, 2019    https://www.facebook.com/LiquidGlobal/posts/2110065515772020?__tn__=-R   https://i.gyazo.com/ce651084f42aef5cca0fb3c5fa10209f.png
pleased to see that tokens are selling fast. 🚀
Buy your Gram tokens now! This is the first time Telegram's Gram
token has been on sale to the public.
Miss it, miss out.




It gives me great pleasure to announce that the Gram Token Sale    https://twitter.com/MikeKayamori/status/1148946963620093952    July 10, 2019
is now live on Liquid. We’ve seen huge demand already and I’m
extremely pleased with how the sale is progressing so far. We
worked hard to bring this sale to our community.
Take part here:




The $Gram token sale is live on Liquid. Get involved.              https://twitter.com/Liquid_Global/status/1148956155844186113   July 10, 2019
You can fund your Liquid account with your credit or debit card
(thanks to our trusted partner
@SimplexCC
) & then you are just seconds away from buying Gram.
Here's a step-by-step guide:
https://help.liquid.com/en/articles/3136149-buy-gram-by-
depositing-from-your-credit-or-debit-card




$Gram 토큰 세일이 시작되었습니다!                                              https://twitter.com/Liquid_Global/status/1148992761443618816   July 10, 2019
지금 Liquid에서 Gram 토큰을 구매하세요.


Распродажа GRAM токенов стартовала!                                https://twitter.com/Liquid_Global/status/1149015363683790849   July 10, 2019
Желаете купить GRAM токены – посетите Liquid!


Gram代币发售已经开始！                                                      https://twitter.com/Liquid_Global/status/1149155097601105920   July 11, 2019
去Liquid购买Gram。
$Gram token supply, explained simply:                              https://twitter.com/Liquid_Global/status/1149248642441781248   July 11, 2019                                                                             https://i.gyazo.com/51eb874df4b584bba97bc6af5ec3694f.png
1⃣ Circulating supply starts at 640 million upon TON mainnet
launch.
2⃣ After launch, 25% of locked tokens are released after 3, 6, 12
and 18 months.
3⃣ Once all tokens are released, network contributors receive Gram
rewards.




Buy $Gram tokens now.                                              https://twitter.com/Liquid_Global/status/1149249427984584707   July 11, 2019

Buy Gram tokens on Liquid and be in with the chance to win BIG     https://twitter.com/Liquid_Global/status/1149250956846141442   July 11, 2019    https://www.facebook.com/LiquidGlobal/posts/2111497438962161?__tn__=-R
prizes.
We still have hundreds of thousands of dollars of Gram tokens to
give away. For every 100 USD of Gram you buy, you’ll get one
raffle ticket. 🎟 Get stacking!




If you’re going to buy Gram tokens, make sure you pay the best     https://twitter.com/Liquid_Global/status/1149281430201090049   July 11, 2019    https://www.facebook.com/LiquidGlobal/posts/2111634592281779?__tn__=-R
prices. $QASH holders can qualify for exclusive rebates that
effectively lower the price of Gram as much as 12.5%. 😉
Get the insider info:




We are delighted to announce that due to stronger than             https://twitter.com/Liquid_Global/status/1149313127135240192   July 11, 2019    https://www.facebook.com/LiquidGlobal/posts/2111802775598294?__tn__=-R   https://i.gyazo.com/7bd5f48f9496082690fb9a726cb148dd.png
anticipated demand we will complete the Gram token sale early.
Last orders will be accepted no later than 11.30 PM UTC on July
12 2019.




                                                                                                                                                  Page 9 of 12
                                                                        Case 1:19-cv-09439-PKC Document 201-5 Filed 02/18/20 Page 11 of 13




Text                                                                Twitter (link)                                                   Date Posted     Facebook (link)                                                          Telegram (screenshot)
Liquid will continue to work with selected partner exchanges in the https://twitter.com/Liquid_Global/status/1149313170420436992     July 11, 2019
distribution of Gram tokens to verified users.


We look forward to our next mission of supporting the             https://twitter.com/Liquid_Global/status/1149313200212627461       July 11, 2019
development of the Telegram Open Network and providing
liquidity to Gram holders around the world once mainnet launches.
Last chance to buy: https://app.liquid.com/ieo-market/GRAM




🚨 Less than 24 hours to go 🚨                                          https://twitter.com/Liquid_Global/status/1149590464288288769   July 12, 2019
The $Gram token sale is still live, but you're running out of time.
Get your Gram tokens while you still can. The Gram sale ends at
11.30 PM UTC today.



전 세계가 가장 주목하는 토큰을 구입할 수 있는 마지막 기회.                                    https://twitter.com/Liquid_Global/status/1149633715342962688   July 12, 2019

You have just a few hours left until the Gram Token Sale closes on https://twitter.com/Liquid_Global/status/1149647089762091014      July 12, 2019   https://www.facebook.com/LiquidGlobal/posts/2113356852109553?__tn__=-R   https://i.gyazo.com/cdf99e2941489209bf709b029066f35a.png
Liquid. Make sure you get your Grams before the closing bell
tonight at 11.30 PM UTC. 🔔


The clock is ticking on your chance to win a share of 500,000 USD https://twitter.com/Liquid_Global/status/1149664954099884032       July 12, 2019   https://www.facebook.com/LiquidGlobal/posts/2113450978766807?__tn__=-R   https://i.gyazo.com/7591afd0d3e5ff70776cc970a8fd9cc6.png
in $Gram tokens.
Buy some Gram now to get your tickets. You could win BIG. 💸
There's only a few⌚hours left. You have until 11.30 PM UTC tonight.




Attention $Gram buyers and $QASH holders.                          https://twitter.com/Liquid_Global/status/1149672104939274242      July 12, 2019   https://www.facebook.com/LiquidGlobal/posts/2113487522096486?__tn__=-R   https://i.gyazo.com/3a55df15b1ca4686996ef76f30f7f744.png
The Gram sale is ending today, but July 17 will remain the date of
the QASH rebate snapshot and the beginning of the holding period.
Please see the rebate information in the blog below for further
clarity.




The Gram Token Sale is now over. Congratulations to everyone          https://twitter.com/Liquid_Global/status/1149824976276676608   July 13, 2019   https://www.facebook.com/LiquidGlobal/posts/2114262525352319?__tn__=-R   https://i.gyazo.com/7082a9ade1741cbc5503c34196956a42.png
who got in and thank you for your continued support. We look
forward to bringing you more quality token sales on Liquid in the
future.




The Gram Token Sale on Liquid has ended, but it's just the            https://twitter.com/Liquid_Global/status/1149973238853853185   July 13, 2019   https://www.facebook.com/LiquidGlobal/posts/2114859801959258?__tn__=-R
beginning for new Gram holders. Read our blog for a full
breakdown of what's next for everyone who took part in the sale.




All customer funds from the $Gram sale on Liquid are now stored       https://twitter.com/Liquid_Global/status/1167369079038124032   Aug 30, 2019
in a publicly verifiable, segregated blockchain wallet.
Funds will remain in cold storage until Gram tokens are delivered.
Read ⬇.



                                                                                                                                                                                                                              https://i.gyazo.com/8f86882981c8473404db4cb6042818f4.png




                                                                                                                                                   Page 10 of 12
                                      Case 1:19-cv-09439-PKC Document 201-5 Filed 02/18/20 Page 12 of 13




Title                                                                     Link
Introducing the Gram Token Sale on Liquid                                 https://www.reddit.com/r/liquid/comments/bz965q/introducing_the_gram_token_sale_on_liquid/
Win a TON of Gram: more than 500,000 USD in prizes to give away           https://www.reddit.com/r/liquid/comments/c7qugt/win_a_ton_of_gram_more_than_500000_usd_in_prizes/
Statement on price of Gram tokens                                         https://www.reddit.com/r/liquid/comments/c9e8ex/statement_on_price_of_gram_tokens/
Liquid statement on Gram Token Sale                                       https://www.reddit.com/r/liquid/comments/c03zu6/liquid_statement_on_gram_token_sale/
In conversation: Liquid CEO Mike Kayamori talks Gram Token Sale           https://www.reddit.com/r/liquid/comments/c5o8mz/in_conversation_liquid_ceo_mike_kayamori_talks/
Announcing early completion of the Gram sale                              https://www.reddit.com/r/liquid/comments/cbvsly/announcing_early_completion_of_the_gram_sale/
The Gram Token Sale is coming to Liquid (QASH holder benefits included)   https://www.reddit.com/r/liquid/comments/bz8u5c/the_gram_token_sale_is_coming_to_liquid_qash/
The $Gram Token Sale is now live on Liquid!                               https://www.reddit.com/r/liquid/comments/cbfws6/the_gram_token_sale_is_now_live_on_liquid/
Gram Token Sale: Price & QASH rebate details                              https://www.reddit.com/r/liquid/comments/c8m0w0/gram_token_sale_price_qash_rebate_details/




                                                                                      Page 11 of 12
Case 1:19-cv-09439-PKC Document 201-5 Filed 02/18/20 Page 13 of 13




  Title                             Date Posted     Link
  Introduction to Gram Token Sale     June 25, 2019 https://youtu.be/Chkw-rtgt6Y




                                    Page 12 of 12
